Citation Nr: 1720067	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  07-33 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a right knee condition.

2. Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

3. Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980 and from September 1990 to June 1991, in addition to service in the National Guard. He died in September 2012 and the appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, and a March 2014 rating decision issued by the Pension Center in Milwaukee, Wisconsin.

The September 2006 rating decision denied service connection for right knee and left knee conditions. The Veteran perfected a timely appeal on this claim. On September 11, 2012, the Veteran died of renal cell carcinoma. On September 14, 2012, the Board issued a decision granting service connection for left knee arthritis and denying service connection for right knee condition. The RO rated the Veteran's left knee arthritis at 10 percent. Subsequently, the Veteran's daughter was found to be the appropriate substitute party and filed a claim for an increased initial rating for the Veteran's service-connected left knee arthritis. In March 2017, the Board partially vacated the September 2012 Board decision, noting the decision post-dated the Veteran's death. The Board ordered the grant of service connection for left knee arthritis stand and vacated the denial of service connection for right knee condition.

In the September 2012 Board decision, the Board noted the issues of entitlement to service connection for renal cell cancer of the lungs, lymph nodes, pelvic area, and left hip, for a low back disorder to include as due to a Gulf War undiagnosed illness, and for posttraumatic stress disorder (PTSD) were raised by the record (citing to Veteran's July 2012 statement), but had not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board referred these issues to the RO for appropriate action. The RO has not adjudicated these issues. Thus, these issues are again referred to the RO for appropriate action. 

The March 2014 rating decision denied service connection for cause of death. In February 2015, the appellant submitted a typed letter disagreeing with the rating decision and requesting her father's claim be reconsidered. This typed letter pre-dates the requirement that a notice of disagreement be submitted on a standardized form. See 38 C.F.R. § 20.201; 79 Fed. Reg. 57698. The Board finds the RO was in error for not considering this letter a proper and timely notice of disagreement.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A right knee disability was not manifested in service, or in the year following separation from service, and is not shown to be related to service.

2. For the entire rating period on appeal, the Veteran's left knee arthritis was manifested by pain, normal extension, and at worst, flexion limited to 120 degrees. 

CONCLUSIONS OF LAW

1. The criteria for service connection for right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


2. A rating in excess of 10 percent is not warranted for the Veteran's service-connected left knee arthritis. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5010-5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied its duty to notify. March 2007 and June 2011 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2016). The Board finds VA has satisfied its duty to assist. VA obtained the records reported by the Veteran, to the extent possible. VA provided examinations in November 2006, November 2007, October 2008, July 2011, and April 2012 for evaluation of the Veteran's bilateral knees. 

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Service Connection 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

Service connection for arthritis may be established on a presumptive basis by showing that arthritis manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1113
(West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). Where arthritis manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service. 38 C.F.R. § 3.307(a) (2016). If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b) (2016). The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis. 38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant contends the Veteran's right knee pain was the result of service.

The service treatment records fail to show right knee problems while in service. In a July 1999 VA examination, he reported intermittent pain in the knees. In a May 2000 VA treatment visit, the Veteran complained of left knee discomfort with no mention of right knee discomfort. In an October 2000 VA treatment visit, the Veteran reported having left knee pain for a year with no mention of right knee pain. In an August 2001 VA treatment visit, he reported osteoarthritis of the left knee and ankle for several years with no mention of right knee trouble. In March 2004, the Veteran reported severe ankle and knee pain all the time. In July 2004, the Veteran described an incident when his left knee banged into a vehicle door handle, but made no mention of the right knee. In a November 2006 VA examination, the Veteran reported left knee pain with no trouble with his right knee. In March 2007, he submitted a statement further explaining the incident involving his left knee and the vehicle door handle, but no mention of the right knee. In July 2007, the Veteran reported he injured his "knee or knees" at summer training camp in 1997. In a December 2007 VA examination, the Veteran reported chronic knee pain for 10 years. On physical examination, moderate crepitus was noted with normal range of motion, with no loss in range of motion with repetition due to pain, fatigue, weakness, or incoordination. In January 2008, the Veteran reported his knee problems began when he was required to get in and out of the concrete foxhole at the Camp Robinson rifle range. In an October 2008 VA examination, the Veteran reported no symptoms at all in the right knee, so only his left knee was examined. In an October 2011 VA examination, the Veteran reported bilateral knee discomfort, worse in his left knee. He reported symptoms that occur 1-2 days a week, mainly in the left knee, but on occasion in his right knee. On examination, normal gait and full range of motion of the right knee without pain were observed. The examiner noted repetitive testing did not demonstrate any change to range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination. In an April 2012 VA examination, the Veteran again reported he had no problems with the right knee. The examiner found right knee extension and flexion normal and without pain. Repetitive testing showed some pain on movement of the left knee, but no indication of pain on movement of the right knee after repetitive testing. 

While the Veteran is competent to report knee pain, he nor the appellant are competent to identify a diagnosis or etiology for that pain, as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The November 2006 VA examiner found no right knee diagnosis. The doctor is competent to provide a medical opinion. This opinion is found to be credible, as the Veteran reported no trouble with his right knee at examination, and this finding is consistent with the physical examination and unremarkable knee imaging. The Board gives this opinion great probative weight. The November 2007 VA examiner diagnosed chondromalacia of the bilateral knees. The doctor is competent to provide a medical opinion. This opinion is given limited credibility, as the examiner does not provide rationale of the diagnosis despite a normal physical examination and normal x-rays. The examiner also provides no etiology for this diagnosis. The Board gives this opinion low probative weight. The October 2008 VA examiner provided no right knee diagnosis, as the Veteran reported no symptoms in his right knee. The Board gives no weight to the examiner's lack of diagnosis, as the examiner did not examine the right knee. The Board does give consideration to the Veteran reporting a lack of right knee symptoms, as he is competent to report a lack of pain, and it is consistent with VA treatment records from earlier in the month reporting only left knee pain. The July 2011 VA examiner diagnosed patellofemoral pain syndrome of the bilateral knees. He opined "it is as likely as not that his knee symptoms, particularly the left side, are related to, secondary to, and a result of his service time, and specifically beginning with the injury described in 1998" (hitting his left knee on the vehicle door handle). The doctor is competent to provide a medical opinion. The Board finds his opinion partially credible because the doctor only cites to the incident involving the left knee and vehicle door handle when providing his rationale. He simply states "the right knee disorder came about later." The doctor on examination observed normal gait, normal range of motion, no pain with repetitive motion testing, and unremarkable right knee x-ray. The Board gives this opinion low probative weight in regard to the right knee, as it lacks a clear rationale of the etiology of the Veteran's right knee condition. The April 2012 VA examiner diagnosed mild degenerative disease of the left knee and no diagnosis for the right knee. He found no evidence of patellofemoral syndrome, although the patient may have had it on past exams. The doctor is competent to provide a medical opinion. The Board finds his opinion credible, as the patient reported no problems with his right knee at the examination. The Board gives the April 2012 examiner's opinion great probative weight because it is consistent with the physical examination showing normal gait, full right knee flexion and extension without pain, and no decrease in range of motion or increase in pain with repetitive testing. This finding is consistent with previous right knee imaging. 

Accordingly, the Board concludes the probative evidence of record does not support the claim of entitlement to service connection for right knee disability on a direct basis. Moreover, because there is no evidence that the Veteran developed arthritis of the right knee to a compensable degree within one year of separation from active service, service connection on a presumptive basis is also not warranted. 

The preponderance of the evidence is against the claim, so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). For these reasons, the Veteran's claim for service connection for right knee condition is denied.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119 (1999). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The appellant contends a higher rating is warranted for the Veteran's left knee arthritis. 

The Veteran's left knee arthritis is rated at 10 percent disabling under Diagnostic Code 5003-5260. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 
38 C.F.R. § 4.27 (2016).

Under Diagnostic Code 5003, a rating of 10 percent is provided for degenerative arthritis of a major joint or group of minor joints that is established by x-ray findings with pain and noncompensable limitation of motion. A rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion. A 20 percent rating is warranted with incapacitating episodes. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2016).

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a 0 percent rating. Limitation of flexion to 45 degrees warrants a 10 percent rating. Limitation of flexion to 30 degrees warrants a 20 percent rating. Limitation of flexion to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

The Schedule provides that the normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2016).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum). 38 C.F.R. § 4.71a (2016).

The Board finds a rating in excess of 10 percent is not warranted. During the appeal period, the preponderance of the evidence supports that the Veteran did not have limitation of motion to the extent to warrant a higher rating, nor does the evidence support the Veteran had a condition that would warrant a higher rating under a different diagnostic code. 

In a November 2006 VA examination, the Veteran reported mild discomfort and occasional popping, particularly when riding a bicycle. The examiner observed him get in and out of the chair without difficulty, walk with normal gait, and do a full easy squat. Range of motion testing of the bilateral knees reflected extension to 0 degrees and flexion to 130 degrees. The examiner noted the Veteran complained of minimal discomfort, but did not demonstrate any significant fatigue, weakness, or lack of endurance following repetitive testing. The examiner stated no flare-ups were reported or instability observed. In a December 2007 VA examination, the Veteran reported chronic pain, inability to run or do prolonged walking, difficulty squatting, and inability to hunt. Range of motion testing of the bilateral knees reflected extension to 0 degrees and flexion to 130 degrees. The examiner noted there was no loss in range of motion due to pain, fatigue, weakness, or incoordination with repetition. In an October 2008 VA examination, the Veteran reported he was unable to walk for extended periods, run, hunt, or drive a standard shift car. The examiner observed normal gait and no instability. Range of motion testing of the bilateral knees reflected extension to 0 degrees and flexion to 120 degrees, with three repetitions. There was no loss of range of motion due to pain, fatigue, weakness, or incoordination. In a July 2011 examination, the Veteran reported discomfort in the patellar tendon areas. He reported no pain most of the time, with flare-ups of symptoms 1-2 days a week. Flare-ups occur with squatting, kneeling, or getting on or off the tractor. He reported his pain increased to 3-4 when riding a bicycle, requiring he stop after a few minutes due to pain. He reported he did not have episodes of the knee locking or going out. The examiner observed normal gait. Range of motion testing of the bilateral knees reflected extension to 0 degrees and flexion to 145 degrees with no pain. Repetitive testing did not demonstrate any changes due to pain, fatigue, weakness, lack of endurance, or incoordination. In an April 2012 VA examination, the Veteran reported left knee popping with near giving away symptoms on distance walking up to a mile, pushing a mower, and climbing stairs. Range of motion testing of the bilateral knees reflected extension to 0 degrees and flexion to 140 or greater degrees without painful motion. Repetitive use testing did not result in additional limitation in range of motion, but did result in some pain on movement. The Veteran was able to deep knee bend 3 times without complaint of pain. The medial compartment was mildly painful to valgus stress at 0 to 30 degrees. Gait was unremarkable. 

The Board finds the Veteran is not entitled to a rating in excess of 10 percent for left knee arthritis based on limitation of motion. There is no evidence of record indicating he had limitation of flexion to 30 degrees or less to warrant a higher 20 percent rating, even considering the range of motion after repetitive testing and any additional loss of function due to pain or other factors. In fact, examination shows the Veteran's left knee flexion was, at worst, limited to 120 degrees. 

The Board also notes that at no time was extension of either knee limited to 10 degrees to warrant a separate compensable rating, even when considering any additional loss of motion due to pain and other factors. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016). Examinations have never shown limitation of extension to 10 degrees. In addition, incapacitating episodes are not shown. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).

The evidence did not show instability such that any separate compensable rating could be assigned under Diagnostic Code 5257. 38 C.F.R. § 4.71a (2016). The Board considered the Veteran's contentions of his knee occasionally popping and "near giving away" after walking long distances, pushing a mower and climbing stairs. Examiners observed normal gait with slight to no instability. The Veteran did not allege nor was observed to use a cane or assistive walking device. The Veteran's complaints of occasional popping and "near giving away" are considered in the 10 percent rating. Therefore, the Board finds that a separate rating under Diagnostic Code 5258 for the left knee is not warranted. 38 C.F.R. § 4.71a (2016). 

There is no evidence nor did the Veteran or appellant contend that the Veteran had ankylosis, symptomatic dislocation, removal of cartilage, impairment of tibia or fibula, or genu recurvatum to warrant consideration under another diagnostic code. 38 C.F.R. § 4.71a (2016).


When determining the Veteran is not entitled to a rating in excess of 10 percent for his left knee arthritis, the Board considered functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). The Board finds that the 10 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with the service-connected left knee arthritis. 

Consideration has been given to assigning staged ratings. However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, during the appellate period, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59." See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." In the current claim, the Board finds the appellant's claim is not prejudiced by the examinations of record. First, as the appeal period in question is years remote, an examination or retroactive opinion would not assist in the assessment of the Veteran's left knee range of motion for an earlier appeal period. Second, the range of motion testing of record does not approach the criteria for a higher disability rating. If the range of motion testing of record was in any way approaching a higher rating, the Board would give the appellant the benefit of doubt. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Here, the evidence does not come close to the requirements for a higher rating. During the appeal period, at worst, flexion was 120 degrees after repetitive testing. The April 2012 examination showed flexion to be 140 degrees without pain. The Veteran's left knee extension was consistently found to be normal, 0 degrees, without pain. Muscle strength in flexion and extension were noted to be normal. Examiners did not observe difficulties with weight-bearing activities during the examinations, for example walking or squatting.

Accordingly, the Board finds the criteria for an initial 10 percent rating for left knee arthritis appropriate, and the preponderance of the evidence is against the assignment of any higher rating. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to service connection for a right knee condition is denied.

Entitlement to an initial rating in excess of 10 percent for left knee arthritis is denied.


REMAND

In March 2014, the RO issued a rating decision denying service connection for the Veteran's cause of death. In February 2015, the appellant submitted a typed letter labeled "Statement of Supporting Evidence" disagreeing with the rating decision and asking her father's cancer, PTSD, and cause of death claim be reconsidered. The appellant later submitted a notice of disagreement form (NOD) in June 2015, which referenced her earlier February 2015 letter. The RO determined the June 2015 NOD untimely, as it was submitted over a year from the date the rating decision was mailed. The Board agrees that the June 2015 NOD was untimely, but finds the appellant's February 2015 letter meets the requirements to serve as a proper and timely NOD. The February 2015 letter predates the effective date of the revised regulations. See 38 C.F.R. § 20.201; 79 Fed. Reg. 57698 (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015). The requisite statement of the case has not yet been issued in response. The Board is required to remand, rather than refer, this issue. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an appropriate SOC addressing the appellant's claim for service connection for the cause of the Veteran's death. This claim should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal in response to the SOC.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


